        Case 1:18-cr-00092-KPF Document 116 Filed 09/09/21 Page 1 of 2




                                                     September 9, 2021
BY ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                      MEMO ENDORSED
New York, New York 10007

Re:   United States v. John E. Cabrera
      18 Cr. 92 (KPF)

Honorable Judge Failla,

       I write to respectfully request that the Court order John Cabrera released on
bail pursuant to the conditions described below.

      By way of background, Mr. Cabrera was originally arrested in October 2017
and charged with several drug distribution counts, in violation of 21 U.S.C. §§ 841(a),
841(b)(1)(C) and 841(b)(1)(B). As the Court likely recalls, the charges stemmed from
Mr. Cabrera’s sale of fentanyl pills to a government informant. He had no prior
criminal history. Following his arrest, Mr. Cabrera was released on bail. He
performed well on bail and remained in the community through trial in March 2019.

      Mr. Cabrera was convicted at trial and remanded on March 26, 2019. In
October 2019, this Court sentenced him to 48 months in prison. He has completed the
majority of this sentence and had a projected release date of August 2022.

      Mr. Cabrera appealed his trial convictions and on September 8, 2021, the
Second Circuit Court of Appeals vacated these convictions and remanded the case for
a new trial.

       In light of the circuit’s order vacating Mr. Cabrera’s convictions, we now move
for bail on his behalf. We request that the Court order Mr. Cabrera released on bail
with conditions including: a $100,000 personal recognizance bond, to be co-signed by
two (2) financially responsible people; regular pretrial supervision; surrender of all
travel documents and no new applications for travel documents; travel restricted to
the SDNY, EDNY, the District of New Jersey, and all points necessary for Mr.
Cabrera to travel from his current prison in West Virginia back to New Jersey.
         Case 1:18-cr-00092-KPF Document 116 Filed 09/09/21 Page 2 of 2




      We further request that the Court order Mr. Cabrera to be released
immediately, with all remaining conditions (including his own signature on the
appearance bond and his co-signers’ signatures) to be met within one week of his
release. We ask that the Court order Mr. Cabrera to make his initial report to Pretrial
Services in New York within 48 hours of his release.

        We have been in touch with Mr. Cabrera’s family and it is our understanding
that, if released, he will reside with his father in New Jersey. We anticipate that his
bail co-signers will be family members or close friends, likely his father and sister.

       I have conferred with AUSA Danielle Sassoon on behalf of the government and
it is my understanding that the government consents to Mr. Cabrera’s release on bail
pursuant to these conditions. Please let me know if I can provide any additional
information related to this application. Thank you for consideration of this request.


                                        Respectfully submitted,
                                               /s/_________
                                        Sarah Baumgartel
                                        Assistant Federal Defender
                                        Tel: (212) 417-8772


cc:   Government Counsel (by ECF)




Application GRANTED. It is hereby ORDERED that Mr. Cabrera is
released on bail pursuant to the conditions set forth in the above
letter.

Dated:      September 9, 2021                  SO ORDERED.
            New York, New York




                                               HON. KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE
